DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The drawings filed 10/15/2021 have overcome the previously presented objection under 37 CFR 1.83(a).  
The claim amendments filed 10/15/2021 have overcome the previously presented rejections under 35 U.S.C. 112(b), with the exception noted below.
Claim 31 recites the limitation "said connector" in line 3 and was rejected under 35 U.S.C. 112(b) due to lack of antecedent basis for this limitation in the claim. In the claim set dated 10/15/2021, this limitation remains in the claim, and claims 13 and 1 (from which claim 31 depends) have not been amended to clarify what is being referred to by the claim limitation. It is noted that claim 1 recites “one or more canisters, each of which comprises a connector” and “a docking assembly mountable on said vessel and comprising a plurality of connectors”. It is unclear whether “said connector” of claim 31 is referring to one of the one or more canister connectors or one of the plurality of docking assembly connectors. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "said connector" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 31 depends, contains various recitations of connectors.

Allowable Subject Matter
Claims 1-3, 9, 13, 16, 21, 27, and 47 are allowed.
Claim 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 is directed to a system for remote live auditing of biological samples contained in a vessel with a coolant fluid, comprising among other things one or more canisters each containing one or more biological samples having an RFID tag and a docking assembly comprising a neck module configured to be mounted around a neck of the vessel and a plurality of connectors provided on the neck module, each of the plurality of connectors configured to engage with one of the one or more canisters as claimed. Davidowitz et al. (US Patent Application Publication 2011/0199187) provides the closest prior art, as discussed in the prior Office Action; however, Davidowitz et al. is silent as to the neck module having the plurality of connectors provided thereon as claimed. There is no teaching or 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cognard (US Patent Application Publication 2013/0105503) is directed to a fitting configured to be mounted around a cryogenic vessel neck for suspending a device within the vessel.
Ward et al. (US Patent Application Publication 2013/0232998) is directed to a storage rack comprising a connector configured to engage a slot provided on a neck of a cryogenic vessel. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799